Citation Nr: 1709611	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  15-16 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from June 1947 to November 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 Decision Review Officer (DRO) rating decision which granted service connection for PTSD with MDD and assigned an initial disability evaluation of 50 percent, effective August 13, 2010, and an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the claim for entitlement to a TDIU rating.  

This case was previously before the Board in December 2015, at which time the procedural history of this case was set forth.  Accordingly, that procedural history will not be repeated.  The December 2015 Board decision denied an initial rating in excess of 50 percent for PTSD with MDD; denied a TDIU rating; denied service connection for thoracic spinal stenosis with myelopathy (claimed as a back disorder); and denied service connection for a back scar from a stab wound.  The Veteran appealed the denial of an initial rating in excess of 50 percent for PTSD with MDD and the denial of a TDIU rating.  Pursuant to a Partial Joint Motion for Remand (JMR), by Order of the Court of October 24, 2016, the Board's denials of an initial rating in excess of 50 percent for PTSD with MDD and a TDIU rating were vacated.  The appeal as to the remaining issues was dismissed.  Accordingly, the issues now before the Board are as stated on the title page.  

Thereafter, the Veteran's attorney submitted additional argument, as well as a duplicate copy of a September 2015 report of evaluation by a Vocational Rehabilitation Counselor.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

The evidence is evenly balanced as to whether symptoms of PTSD with MDD most nearly approximated occupational and social impairment with deficiencies in most areas but they do not more nearly approximate total occupational and social impairment.   


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for PTSD with MDD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103and 5103A, i.e., the VCAA which imposes duties to notify and assist in substantiating VA claims, have been met.  There is no issue as to providing an appropriate application form or completeness of the application. With regard to the claim for a higher initial rating for PTSD with MDD, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(A) have been met.  In other words, because this appeal arises from the Veteran's disagreement, by filing a Notice of Disagreement (NOD), with the initial rating assigned upon granting service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) and Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  There is no contention or argument that appropriate notice of what is needed to substantiate the Veteran's claims has not been provided.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no argument or indication that additional, identified, existing records have yet to be requested, or that additional examinations are in order.  As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

The Board will therefore proceed to address the merits of the appeal.  

Background

On VA examination in February 2012 the diagnosis was major depression, recurrent and moderate.  The examiner reported that the Veteran had occupational and social impairments with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Also, the examiner indicated that the major depressive disorder was more likely than not associated with the persistent racism and combat experienced during military service.  The examiner stated that the Veteran's symptoms were due to depression and anxiety, rather than PTSD.  The Global Assessment of Functioning (GAF) score was 65 and this was reported to indicate mild to moderate impairment from psychological symptoms.  

In support of his PTSD claim, the Veteran submitted a December 2012 medical opinion from his treating clinical psychologist of a Vet Center which reflects that the Veteran had suicidal thoughts, sleep problems, sad feelings, a need for isolation, and episodes of crying while discussing his experiences in service.  Although this psychologist had not personally conducted a diagnostic assessment of the Veteran, the psychologist concurred with the February 2012 VA examiner's assessment that the Veteran had MDD, but also added that the Veteran had several symptoms of PTSD.  

In April 2013, the Vet Center psychologist again submitted a letter in support of the Veteran's claim, noting that with regards to his PTSD symptoms, the Veteran routinely experienced recurrent and intrusive distressing recollections of events occurring in the military.  He often experienced intense psychological distress and psychological reactivity (crying, heart pounding, trouble breathing, shaking, and sweating) due to cues that symbolize aspects of the trauma that he had experienced.  Further, nearly every time racism was discussed in a therapy session, it was apparent that he was experiencing a flashback and dissociation.  

As to the Veteran's persistent avoidance, it was noted that he made deliberate efforts to avoid activities, conversations, thoughts, and feelings that might bring up traumatic memories of his military service. Specifically, he avoided crowds, detached and estranged himself from others, and avoided intimate and close relationships.  Also, he was unable to maintain a martial relationship due to his avoidance of intimate contact while married.  He had trouble loving others and experiencing a sense of foreshortened future.  As to increased arousal, he averaged a total of six hours of sleep per night and had difficulty falling asleep.  He was often very irritable throughout the day, which led to feelings of depression, sadness, and a need for isolation.  He was so hypervigilant that he had a hard time relaxing.  His MMD symptoms caused him to be in a depressed mood every day.  Additional symptoms noted were diminished interest in almost all activities; fatigue and loss of energy; feelings of worthlessness and guilt for the death and destruction he caused during the war; in addition to a diminished ability to think, concentrate, and make decisions in his personal life. The Veteran noted that he only found comfort when he drove down to the water and just sat there.  

Of record are VA outpatient treatment (VAOPT) records in 2013 and 2014.  Cumulatively, these reflect that the Veteran denied ever having tried to seriously harm himself or others in the past, in addition to denying any attempts of suicide.  These treatment records reflect no impairment in his appearance, thought process, insight and judgement.  Also, the majority of these treatment records show that his motor activity, speech, orientation, attention, concentration, and mood were within normal limits.  Additionally, throughout this treatment period, the potential foreclosure on his home, divorce, financial concerns, and deceased siblings were contributing factors to his mental health status.

A November 2013 VAOPT record noted the Veteran's assessment of suicide and violence risk to be low, and showed that his first and second ex-wives were major social supports for him.  He indicated that his leisure activities include painting, playing guitar, sailing, flying, reading, and listening to music.  

In January 2014, the Veteran submitted his resume which listed multiple certifications related to construction and project management.  It also reported that he was pursuing a Master's degree at the Wentworth Institute for Architectural Construction.  Further, he was engaged in several community activities, including with the New Bedford Whaling Museum, Whitfield Manjiro Society, the City of New Bedford Election Commission, and the New Bedford Port Society.  

A January 2014 VAOPT record shows that the Veteran's GAF score was 55.  A February 2014 VAOPT record reflects that he reported that his prescribed medications had not been helpful and that the medications left him feeling restless, constipated, and nervous.  However, upon being asked by the social worker if his symptoms warranted hospitalization, he stated that he did not think hospitalization would be helpful in alleviating his symptoms.  

On VA psychiatric examination in March 2014 the diagnoses were PTSD and MMD.  As to the Veteran's social history, he spoke with his siblings most days of the week, to include visiting one of his brothers every day.  He remained very close to his siblings.  He had been married three times.  His first marriage lasted for 30 years, but that relationship fell apart due to his wife's complaints of his antisocial behavior, which included never wanting to be around other people.  He had four children from his first marriage and had 12 grandchildren.  He reported feeling detached from his children and stated that he did not see them too often, because he could only tolerate them for brief periods at a time.  He felt guilty about his degree of emotional detachment and his tendency to self-isolate.

The Veteran's second marriage lasted 11 years, but it followed the same trend as his first marriage.  This same pattern also continued for his third marriage, which also resulted in divorce.  He denied having any close friends and stated that he isolated himself and barely left his house.  As to the Veteran's educational history, he had three bachelor's degrees, which were in education, architecture and construction, and legal education.  As to occupational history, he was retired.  He reported having had difficulty finding work after service, but ultimately he started his own construction business, which he had for over thirty years.  Within his construction business, he had hired project managers in order to minimize social interactions.  Outside of his construction business, he noted having worked for various agencies, both governmental and private.  He had last worked in 2011, when he was in charge of building schools in New Bedford. 

As to the Veteran's mental health history, he related that when he first sought help in 1953 he was told by medical professionals that he would get over it and that everyone was having similar adjustment problems.  Reportedly, he had sought VA treatment multiple times with the same outcome.  Finally, he had received treatment beginning about three or four years ago, and that he had been receiving medication and treatment since then.  The examiner noted that treatment records reflected diagnoses of PTSD and MDD.  

Symptomatically, the Veteran currently had depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  As to behavior, he was pleasant and cooperative with restricted mood.  When discussing his military experiences of racial discrimination and combat, he was extremely reactive with intermittent periods of disassociation and loud sobbing, which included being unable to speak for several minutes.  In fact, several breaks were required during the examination to get the Veteran back on track.  However, his thought processes and speech were within normal limits, with no evidence of audio or visual hallucinations or delusions.  

The examiner opined that the Veteran met full DSM-V criteria for PTSD and MDD.  It was commented that the Veteran was extremely distressed by the inservice racial discrimination and harassment and this particular stressor was the main focus throughout the examination.  Nevertheless, when redirected and asked to focus on additional stressors, he was able to identify several combat-related stressors and it was noted that he recently had re-experienced these combat stressors.  Other traumatic events of sufficient magnitude to cause PTSD, including learning about multiple people close to him who were killed, witnessing people killed, and being near a plane when a bomb fell and rolled on the ground.  The examiner noted that the Veteran had difficulty providing information about individual stressor events due to the fact that he was highly distressed, sobbing, and required multiple breaks during the examination.  The examiner also acknowledged the letters from the Veteran's treating physicians and therapists, which the examiner deemed to be consistent with the Veteran's reports during the examination.  

The examiner stated that the Veteran's MDD, which had been diagnosed at the February 2012 examination, was clearly documented in therapy notes for the last three to four years.  The Veteran continued to have significant symptoms of depression with feelings of hopelessness, worthlessness, and passive thoughts of death.  The March 2014 examiner noted that the Veteran's primary impairment was in the domains of social functioning, and the examiner re-iterated the Veteran's previously reported symptoms of social detachment.  Although the Veteran reported symptoms that impacted his occupational functioning, the examiner emphasized the Veteran's retirement and the fact that he was successful in multiple positions throughout his career, despite some deficiencies in occupational functioning.   The examiner indicated that the best summary of the Veteran's level of occupational and social impairment was occasional decrease in work efficiency and intermittent periods of inability to occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  No GAF score was reported.  

A March 2014 VAOPT record shows that upon consultation the Veteran reported feeling fatigued during the day and having felt down over the past several months.  He reported feeling edgy and depressed, and indicated that he used to enjoy his grandchildren, but that presently he was finding that he isolated himself.  Another March 2014 consultation reported his mood was such that he did not want to go out or engage in any activities.  He reported spending 90 percent of his time alone and not having any male or female friends.  Significantly, he reported that his salvation was work but that since he had stopped working in 2011, his life had started going downhill.  He reported that in order to get himself out of the house, he intended to go back and finish his master's degree.  

Yet another VAOPT record in March 2014 shows that the Veteran being seen on a walk-in basis.  He reported tearfulness, depression, and stated that he did not want to live anymore.  At this time, he reported significant insomnia, depression, excessive guilt about his role in the Korean War, hopelessness, anxiety, less loving feelings towards loved ones, and more irritability.  

A VAOPT record in March 2014 shows that the Veteran had a neurology consultation which reflects that he had falling spells, which had developed over the last two to three years.  It was remarked that the symptoms of dizziness, falling down, and slowness were due to psychomotor retardation related to depression and PTSD, rather than an extrapyramidal disorder.  Additionally, he was reported to be having passive suicidal ideations.  

An April 2014 VAOPT record noted that the Veteran reported feeling loopy and sedated on his psychiatric medications.  He continued to experience transient periods of anxiety, especially worrying about his two relatives who were having medical issues.  Another April 2014 VAOPT record noted that he regularly attended group therapy sessions which cheered him up.  Also, he reported having poor motivation and feeling drowsy.  

On VA Form 21-8940 in May 2014 the Veteran reported that he last worked full-time in April 2011 as a Project Manager contractor for the City of New Bedford.  

A May 2014 VAOPT record indicates that the Veteran's frustration as to the VA claims process exacerbated his anger and frustration.  Additionally, his experiences of being discriminated in the 1950s continued to be troubling for him.  A June 2014 VAOPT record acknowledged his depressed mood, poor sleep, irritability, social isolation, and occasional passive thoughts on dying.  A July 2014 VAOPT record noted his irritability, anger and frustration, and deficiencies in sleep since he only slept three to four hours nightly.  

On VA psychiatric examination in September 2014 the diagnosis was PTSD with MDD.  Specific to the diagnosis of PTSD were symptoms of intrusive thoughts, physiological and emotional reactions to trauma cues, nightmares, avoidance of war-related conversations, anger, and increased startle response.  

As to the level of occupational and social impairments, the Veteran had an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but the Veteran did generally functioned satisfactorily with normal routine behavior, self-care and conversation.  As to social history, he lived by himself, but had three daughters in the nearby area.  One of these daughters continued to visit the Veteran on a daily basis to check in and bring him food.  He described his relationship with his daughters as excellent.  In addition to his daughters, he also reported having two friends that he saw approximately two times per month.  

As to occupational and educational history, during the last thirteen years of his employment, the Veteran was contracted with the city of New Bedford and oversaw many large projects, including the construction of three middle school facilities and athletic complexes.  As to current occupational activities, he continued to volunteer his time at several different organizations.  His volunteer activities included serving on the advisory committee for the New Bedford Standard Times (serving one to two hours per week) and the Whitfield-Manjiro Society (serving one hour per month).  Also, the Veteran stated that he often received phone calls from others asking for him to consult on constructions projects, which generally resulted in his referring these consulting offers to others.  

In describing a typical day, the Veteran reported a routine of going to Dunkin Donuts for morning coffee, and then reading a variety of books and magazines for three to four hours per day.  He also reported listening to music and watching television shows on nature, medicine, and travel.  As to the Veteran's mental history, he was receiving care at the New Bedford clinic, where he met on a monthly basis with a licensed independent clinical social worker (LICSW).  Also, he regularly consulted with other medical care professionals for medication management because he had been prescribed sertraline and trazodone, which were medications used to treat depression and anxiety disorders.  As to symptoms of PTSD symptoms, the Veteran had depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideations. 

On mental status examination the Veteran was casually dressed, and appropriately groomed.  His demeanor was pleasant and cooperative.  He maintained good eye contact.  There was no evidence of psychosis.  The Veteran endorsed wishing he would not wake up in the morning but he denied any active planning or thoughts of harming himself.  

The examiner reported that the Veteran continued to meet full diagnostic criteria for PTSD and MDD but there was little evidence to support any significant changes in severity or impairment since the last PTSD examination in March 2014. 

As to unemployability due to his symptoms of PTSD and MMD, the examiner noted that the Veteran remained active in his retirement with a variety of community organizations, as well as remaining a resource to others who were seeking advice or assistance with construction projects.  In support of this opinion, the examiner specifically highlighted the Veteran's joking remarks during the examination where the Veteran, in jest, stated that he was a consultant to others, but that he did not get paid for it.  The examiner opined that in light of the Veteran's involvement in the community, with others calling for help and being an avid reader, it could not be said that the Veteran was completely unemployable due to his symptoms of PTSD or anxiety.  No GAF score was reported.  

Of record are treatment records from the New Bedford Vet Center which, cumulatively, show that the Veteran felt sad and was depressed due to various stresses in his life.  In August 2011 he reported that emotional trauma had been with him for a prolonged period of time.  He reported feelings of depression, flashbacks and bad memories, antisocial behavior, nightmares, sleepless nights, and frequent crying.  He reported going to the beach, parking, and crying for hours.  At this time, he noted suicidal thoughts, but reported that he had not made any prior attempts at suicide and had no suicidal plans.  He also reported having feelings of hopelessness and despair, but had no homicidal thoughts or plans.  In February 2012 he reported having had friends die and this further exacerbated his feelings of depression.  In April 2012 he reported that he would never do anything to harm himself or anyone else.  

In an August 2014 VA Form 21-4192, Request for Employment Information, New Bedford City Hall reported that the Veteran had been a self-employed contractor.  His last school construction project was completed on July 11, 2012, and for the preceding year he had earned $70,923.00.  

Of record is a September 2015 report of an Employability Evaluation by a private Vocational Rehabilitation Counselor.  This report focused upon the Veteran's employability.  During the evaluation the Veteran reported having up to two bad days a week where he did not get out of bed and neglected his hygiene. He reported that he often felt as though he had no reason for living, and reported feeling very depressed.  He indicated that he mainly staying alive for his granddaughter's college graduation.  

The Veteran had stopped working in April 2011 when he was discharged from his position as a contract manager with the City of New Bedford.  Although he was given no specific reason for the layoff, he believes that it was due to his PTSD symptoms.  He reported that because of PTSD, he had depression, tearfulness, panic attacks, reoccurring intrusive thoughts, suicidal ideation, nightmares, interrupted sleep, isolative behaviors, anger and anxiety.  He reported that throughout his life he had suppressed these symptoms by becoming a workaholic, but that this has caused him significant interpersonal problems.  In 2007, he noticed that he was treated differently at work and that he started to sporadically miss work due to an increase in his depression.  He believed that these symptoms had worsened since his retirement.  Since leaving work in 2011, he often ruminated about his ill treatment during service.  

As to work history, the Veteran started his own company in 1962 designing homes and managing construction projects.  From 1974 to 1984, he was an investigator and mediator for the United States Department of Health and Human Services, Office of Civil Rights.  Thereafter, he returned to construction management and from 2000 to 2011 and had worked as a full time contracting project manager for the City of New Bedford.  This job as a construction project manager was performed primarily in isolation, except for having to attend occasional meetings.  He spent the bulk of his time on-site making sure that work was completed correctly, and the remaining time he worked by himself in his car or home office.  Starting in 2007, the Veteran noticed he was becoming more isolative and less engaged with coworkers, and he felt that he was being treated differently by vendors and coworkers.  Due to this, he lost his confidence, began to occasionally miss workdays, and had less interest and motivation for his job.  

The vocational counselor cited to the U.S. Department of Labor's Selected Characteristics of Occupations to define the role of a construction project manager, as involving dealing with people beyond giving and receiving instructions.  The vocational counselor opined that it is more likely than not that the Veteran's service-connected PTSD prevented him from securing or following a substantially gainful occupation, and that this unemployability began at the time of his 2011 dismissal from work with the City of New Bedford.  

The vocational counselor stated that the Veteran would have no transferrable skills to any type of work based on his vocational history and given his limited ability to deal with stress, anxiety, flashbacks, anger, and inability to get out of bed two days a week, in addition to his labile mood.  However, the vocational counselor acknowledged that this opinion was rendered despite any medical professionals' opinion as to whether the Veteran could engage in work.  

Rating Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007).  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, regarding psychiatric disabilities, because a 10 percent rating under the General Rating Formula for Mental Disorders specifically encompasses the effect of medication, it may be considered when the rating is at even higher levels.  

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and the symptoms listed for a particular psychiatric rating are not an all-inclusive or exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects for a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Consideration is given to whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  

A particular disability rating is assigned "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration" with respect to their impact both socially and occupationally, as opposed to merely limiting consideration to the presence of the listed symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (interpreting 38 C.F.R. §§ 4.126 and 4.130 together as meaning that the ratings under the General Rating Formula for Mental Disorders are symptom-driven, i.e., the greater the severity, frequency and duration the higher the rating).

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

GAF scores were part of the DSM-IV diagnostic criteria, but were removed in DSM-5.  VA issued a rule which updated 38 C.F.R. § 4.125 to use of DSM-5, but only for claims pending before the AOJ on or after August 4, 2014.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  Inasmuch as this appeal stems from an April 2014 rating decision, this case was pending prior to August 4, 2014 and, as such, the use of GAF scores is a permissible factor for consideration in this appeal.  

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders PTSD with MDD warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

"[I]n the context of a 70[%] rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates[: (1)] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD with MDD and finds nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability. 

The U.S. Court of Appeals for the Federal Circuit explained that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116, 117 (Fed. Cir. 2013).  Nevertheless, the regulations require an evaluation based on the effects of symptoms, not a mere search for a set of particular symptoms, i.e., a psychiatric disability evaluation is based on the effects of symptoms rather than the mere presence of symptoms.  In other words, the number and types of symptoms that a claimant has are not controlling.  If the effects on work, school, family relations, judgment, thinking, or mood are equal to those necessary for a particular disability rating, then that rating would be properly assigned.  Mauerhan, 16 Vet. App. at 443.

In this case, throughout the appeal period the Board discerns no significant difference in the either the number of symptoms, the types of symptoms, or the overall impact of the Veteran's PTSD with MDD symptoms on his social and occupational abilities.  The Board finds that the evidence is in approximate balance as to whether the Veteran's service-connected PTSD with MDD warrants either a 50 percent or a 70 percent disability rating.  The Board is persuaded that the symptoms displayed by the Veteran establish that despite some minimal fluctuation in the severity since service connection was granted, his psychiatric disability more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Of particular significance is that the Veteran requires medication, has near continuous depression, and has hypervigilance, sleep disturbance, social isolation, and had emotional lability, with the latter being indicative of impaired impulse control.  

However, at no time has the Veteran's PTSD with MDD has not been manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; his being a persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Despite the report of a private Vocational Rehabilitation Counselor, that PTSD with MDD rendered the Veteran unemployable, the Board finds that his psychiatric disability does not approximate the level of severity encompassed by a 100 percent schedular rating.  

Of all the criteria for a 100 percent disability rating, which encompasses total occupational and social impairment, there are only two which even begins to approximate the impairment required for this maximum disability rating.  The first is the report of an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene and disorientation.  Specifically, it has been reported that apparently a few times a week he does not leave his residence and neglects his hygiene but the 2015 private employability evaluation also noted that he performed light housekeeping.  That report also states that he lives a very lonely existence and has no social outlets but fails to acknowledge that despite his tendency to isolate himself he has reported visiting friends several times a month and maintains daily family relationships.  Moreover, the report of is being very lonely is simply not consistent with the Veteran's report of being actively engaged in volunteer activities and even being offered consultation work.  

The second is the indication noted in the 2015 Employability Evaluation, and at the March 2014 VA psychiatric examination, that the Veteran was extremely reactive with intermittent periods of disassociation.  However, this was limited to the times when the Veteran was discussing his military experiences of racial discrimination and combat.  While the Veteran has otherwise indicated that he recalls such events more frequently as time passes it is still not demonstrate to occur with such frequency as to cause any significant impairment as to his memory or as to orientation as to time and place, or any other criteria for a 100 percent disability rating.  

The Board further notes that while the Veteran has, at times, had some suicidal ideation but he has never had any plans to actually commit suicide, much less ever made any suicide attempts.  Significantly, this is encompassed in the 70 percent rating which it is determined is warranted.  As noted in the JMR, a 70 percent rating does not require that the Veteran have may past suicide attempts or even had plans for suicide.  Nevertheless, the evidence is otherwise convincing that he is not a persistent danger of harming himself or others as is required for a 100 percent rating.  On the whole, his cognitive abilities have remained unimpaired and the evidence does not show that he has neither any memory loss for names of close relatives, own occupation, or own name.  He does not have impaired judgment; circumstantial, circumlocutory or stereotyped speech; speech being intermittently illogical, obscure, or irrelevant; he has never had any significant much less gross impairment in thought processes or communication.  Moreover, he has never displayed inappropriate behavior, much less any grossly inappropriate behavior.   

Also, there is evidence that the Veteran has symptoms of dizziness and psychomotor retardation which, as shown in March 2014 VAOPT record, are related to his PTSD and depression and, as such, must be considered for rating purposes even though they are not listed as examples of psychiatric symptoms at 38 C.F.R. § 4.130.  While these symptoms are most consistent with a 70 percent rating; the evidence otherwise does not demonstrate that he has other unlisted symptoms much less those which are of such severity as to be similar to those listed for a 100 percent schedular rating at any time during the appeal period.  

Given that the Veteran has had symptoms listed in the criteria for 30, 50, and 70 percent ratings, as well as symptoms not listed, and has shown at times difficulty in establishing and maintaining effective work and social relationships and at times an inability to do so, the evidence is approximately evenly balanced as to whether his disability picture more nearly approximates the criteria for a 50 or 70 percent rating.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, an initial 70 percent rating is warranted.  

A higher, 100 percent rating is not, however, warranted because the level of impairment due to PTSD with MDDD does not more nearly approximated the total social and occupational impairment represented by the criteria for a 100 percent rating, or been approximately evenly balanced between those and the criteria for a 70 percent rating.  

With the Court's instructions in mind, the Board finds that the service-connected PTSD with MDD does not cause total occupational and social impairment.  As to this, the evidence shows that the Veteran is somewhat isolated but he is not completely isolated from others, as the 2015 Employability Evaluation suggests.  Similarly, the evidence does not demonstrate, or in the judgment of the Board even suggest, that the Veteran's PTSD was of such severity as to cause total occupational impairment.  Indeed, if his psychiatric disorder had caused such impairment that he could not get along with co-workers or others employed in his field he would not, as he has reported, be offered consulting jobs.  As to the opinion of the Vocational Rehabilitation Counselor, it must be observed that it was suggested that the Veteran was terminated from his last employment due to service-connected psychiatric disability.  However, elsewhere it is made clear that far from being terminate from his employment, in actuality the Veteran simply retired.  This is consistent with this essentially continuous employment since service discharge for over fifty years, as reported by the March 2014 VA examiner.  

In sum, the preponderance of the evidence establishes that the social and occupational impairment from the Veteran's PTSD with MDD does not more nearly approximate the criteria for a 100 percent schedular evaluation at any time.  As the preponderance of the evidence was against entitlement to an initial 100 percent rating for PTSD, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Accordingly, the Board concludes that the Veteran is not entitled to an initial schedular rating in excess of 70 percent.  For all of the foregoing reasons, the Board finds that during this appeal the service-connected PTSD with MDD has not been more than 70 percent disabling, so there is no basis for staged rating of the service connection psychiatric disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of a rating in excess of 70 percent, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


Extraschedular Consideration

In certain exceptional cases in which the schedular rating criteria do not adequately encompass a claimant's level of disability, an extraschedular rating may be assigned.  See 38 C.F.R. § 3.321(b)(1); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) and Thun v. Peake, 22 Vet. App. 111 (2008).  This determination requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria.  If the rating criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology and, so, are inadequate, it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See Thun, 22 Vet. App. 111 (2008).  Only then may the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, supra.

In Yancy v. McDonald, 27 Vet. App. 484 (2016) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  Thus, consideration is not to be given in this case to the impact of the Veteran's only other service-connected disabilities of hearing loss and tinnitus.  

In determining the appropriate schedular rating 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology and, as in this case, allows for consideration of symptoms not specifically listed, and provides for a higher rating, i.e., 100 percent, based on even more significant functional impairment than that which is now found.  As cited above, and as noted by the Court, the symptom list for rating service-connected psychiatric disabilities is not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).

The discussion above reflects that the symptoms of the Veteran's PTSD with MDD are fully contemplated by the applicable rating criteria.  In this regard, the beneficial effects of medication may be considered in the extraschedular context because the rating criteria for psychiatric disabilities encompasses the effects of medication and, also, because the holding in Jones, 26 Vet. App. 56, 63 (2012) precluded such consideration only in the context of a schedular rating determination (not extraschedular).  Further, as noted above, the schedular rating criteria refer to symptoms "such as" those listed as well as the overall level of impairment caused by these symptoms.  This language is broad enough to encompass all of the symptoms indicated in the lay and medical evidence discussed above.  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 91996); Floyd v. Brown, 9 Vet. App. 88, 996 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board finds that during this appeal the service-connected PTSD with MDD has been no more than 70 percent disabling.  Consequently, there is no basis for staged rating of the psychiatric disability pursuant to Fenderson v. West, 12 Vet. App. 119 (1999); and a disability rating in excess of 70 percent for PTSD with MDD must be denied.  

Inasmuch as the evidence if evenly balanced as to whether a 70 percent rating is warranted for the service-connected PTSD with MDD, the benefit of the doubt applies and a rating of 70 percent is warranted.  However, the preponderance of the evidence is against the assignment of a rating in excess 70 percent for PTSD with MDD, and to this extent the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial 70 percent disability rating, but not higher, for PTSD with MDD is granted, subject to applicable law and regulations governing the award of monetary benefits.  




REMAND

Disregarding both the effects of age and nonservice-connected disabilities, if unable to secure or follow a substantially gainful occupation due to service-connected disabilities, a TDIU rating is assigned if there is one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  When the aforementioned percentage requirements are not met, a TDIU rating may be assigned upon an extraschedular basis.  38 C.F.R. § 4.16(b). 

Previously, and without consideration of the current grant of an initial 70 percent rating for PTSD with MDD, the Veteran was service-connected for PTSD with MDD, assigned an initial 50 percent disability rating from August 13, 2010; bilateral hearing loss, rated 10 percent since August 13, 2010, rated 20 percent from July 24, 2012, and as 40 percent disabling from October 22, 2013; and for tinnitus, rated 10 percent disabling from August 13, 2010.  There had been a combined disability rating of 60 percent from August 13, 2010, and 70 percent from October 22, 2013.  

In February 2017 the Veteran's attorney argued that the Veteran met the schedular requirements for a TDIU rating because the service-connected psychiatric disorder, hearing loss, and tinnitus stem from a common etiology - namely, service with a bomber squadron at Taegu, Air Base, Korea, which subjected him to combat trauma and loud noise exposure.  

The Board finds this argument to be without merit.  That is, while conceding that the Veteran was exposed to combat trauma and that he was also exposed to loud noise, this does not mean that he experienced both at that same time.  In this regard, it is conceivable that in some circumstances, for example having survived an explosion from a bomb or, perhaps, even a landmine, such an experience might be the common etiology of both a psychiatric disorder and a sensorineural hearing loss.  However, in this case, the evidence simply does not establish that having experienced loud noise during some combat situations, giving rise to the service-connected sensorineural hearing loss, also caused or resulted in the service-connected PTSD with MDD.  Accordingly, the Board finds that the Veteran's service-connected psychiatric disorder and service-connected sensorineural hearing loss do not share a common etiology for the purpose of meeting the eligibility criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  

In this regard, the Board notes that the December 2013 rating decision, while granting an increase from a 20 percent disability rating to 40 percent for bilateral hearing loss, noted that for rating purposes the RO was unable separate the effects of a non-service connected condition, factors, or injury from those of the service-connected hearing loss.  Specifically, there was a decrease in the Veteran's speech discrimination ability as to which an audiologist indicated that if any complications were found to be present, neurological pathology from the Veteran's self-reported 2011 car accident could not be ruled out as the precipitating mechanism.  

Implicit in the rating decision which denied a TDIU rating was the fact that the Veteran did not meet the schedular requirements under 38 C.F.R. § 4.16(a).  However, because of this grant the Veteran meets the schedular criteria for a TDIU rating since the initial grant of service connection for PTSD with MDD.  Thus, in light of the grant of an initial 70 percent disability rating, the foregoing argument is moot.  Accordingly, the matter of potential entitlement to an extraschedular TDIU rating, under 38 C.F.R. § 4.16(b), is moot.  

However, in light of the grant of entitlement to an initial 70 percent disability rating for PTSD, thus meeting the requirements of 38 C.F.R. § 4.16(a), the AOJ should be given an opportunity to readjudicate the claim for a TDIU rating in light of this grant. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should readjudicate the claim for a TDIU rating in light of the grant of an initial 70 percent schedular rating for PTSD with MDD.  

2.  In doing so, the appellant and his attorney may submit additional evidence and argument, if they so wish.  

3.  If the claim for a TDIU rating remains denied, the AOJ should issue a supplemental statement of the case (SSOC) and provide the appellant and his attorney the opportunity to respond thereto, at their option.  

Then, the case should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


